COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Coleman


JACQUELINE L. PALMER MERCER
                                                                    MEMORANDUM OPINION *
v.     Record No. 0967-10-1                                             PER CURIAM
                                                                       AUGUST 31, 2010
SUPPORT SERVICES OF VIRGINIA, INC. AND
 TWIN CITY FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jacqueline L. Palmer Mercer, pro se, on brief).

                 (Adam S. Rafal; Vandeventer Black LLP, on brief), for appellees.


       Jacqueline L. Palmer Mercer (claimant) appeals a decision of the Workers’

Compensation Commission denying her November 10, 2008 claim for medical benefits and

mileage and denying her December 5, 2008 claim for wage loss benefits and permanent partial

disability benefits. 1 We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Mercer v. Support Servs. of Va., VWC File No. 187-49-73 (Apr. 28,

2010). We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The commission denied claimant’s request for medical benefits and mileage because
she failed to prove through medical evidence she received causally related, authorized treatment
for her injuries. The commission denied claimant’s request for wage loss benefits and permanent
partial disability payments based upon the doctrine of res judicata. Although claimant raises
twenty-six separate questions presented in her opening brief, we find that the issues before the
commission relate to her two claims for benefits and are dispositive of her appeal. Thus, we
need not address the remaining issues in claimant’s questions presented.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-